DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 05 October 2022. Claims 1, 3-6 and 9-13 are pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an allocation interface in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner finds the disclosure of the means of the allocation interface at pg. 8, lines 18-21 and pg. 9, lines 5-10 of the original disclosure.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites, in part, “an allocation interface capable of associating each input port and each output port with the first routing component or with the second routing component, in accordance with a predetermined configuration; 
a port dedicated to the predetermined configuration and configured to receive the predetermined configuration of the allocation interface for a maintenance mode depending on a location of the switch within the aircraft; and 
wherein the switch is configured so as to operate according to an operational mode of operation in which the predetermined configuration cannot be modified and according to the maintenance mode of operation in which the predetermined configuration can be modified.” (Emphasis added).
Examiner has thoroughly reviewed applicant’s disclosure and cannot find disclosure of a port dedicated to a predetermined configuration in which “the switch is configured so as to operate according to an operational mode of operation in which the predetermined configuration cannot be modified.” as recited in claim 1.
Applicant discloses:
“In the maintenance mode of operation, the predetermined configuration of the allocation interface 33 can be modified. The maintenance mode of operation is executed for example at the start-up of the communication system 20 or indeed upstream therefrom, at the development of the latter.

Thus, during this maintenance mode of operation, a predetermined configuration of the allocation interface is for example defined by an external system that is independent of the communication system 20, depending for example on the location of the switch 22A within the aircraft.

This predetermined configuration is for example transmitted to the switch 22A via a port dedicated to the configuration.” 

(See original disclosure pg. 8 line 30 – pg. 9 line 4; Emphasis added).

Thus, it does not appear that applicant has described a port dedicated to a predetermined configuration used during the operational mode of operation in which the predetermined configuration cannot be modified.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite, in part “a port dedicated to the predetermined configuration and configured to receive the predetermined configuration of the allocation interface for a maintenance mode depending on a location of the switch within the aircraft”. The claims are given the broadest reasonable interpretation in light of the disclosure. It is unclear form this claim feature what is “depending on a location of the switch within the aircraft.” The claim feature appears to describe either feature of the “port”, “configured to receive”, or “predetermined configuration” as dependent on the “ location of the switch within the aircraft.” The dependent claims do not remedy this lack of clarity; accordingly, claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. § 112(b) for lack of clarity on this ground.
According to applicant’s disclosure with respect to the maintenance mode of operation”
““In the maintenance mode of operation, the predetermined configuration of the allocation interface 33 can be modified. The maintenance mode of operation is executed for example at the start-up of the communication system 20 or indeed upstream therefrom, at the development of the latter.

Thus, during this maintenance mode of operation a predetermined configuration of the allocation interface is for example defined by an external system that is independent of the communication system 20, depending for example on the location of the switch 22A within the aircraft. (See original disclosure pg. 8, line 34 – pg. 9, line 2; Emphasis added).

 Thus it appears it is the predetermined configuration that is dependent on the location of the switch. Accordingly, the features “depending on a location of the switch within the aircraft” are interpreted as further defining the “predetermined configuration”.
Moreover, Claim 13 is directed towards a switch (Fig. 1, 22A) for an avionics communication system (Fig. 1 20). That is to say the claims are apparatus claims. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the structure of the apparatus (e.g. “receive, from an external system that is independent of the avionics communication system, the predetermined configuration of the allocation interface for a maintenance mode, defined by the external system, depending on a location of the switch within the aircraft”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. 
Accordingly, claim 13 is further rejected under 35 U.S.C. § 112(b) because the scope of the claimed invention is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al (US 2018/0115484 A1) in view of Porter et al. (US 2001/0033646 A1) in view of Russo et al. (US 2017/0019478 A1) in view of McCourt (US 2009/0296571 A1).

Regarding clam 1, Ramey discloses a switch (Fig. 3 Multiple region switch 301) for an avionics communication system (Fig. 7) that transmits digital data in the form of frames of a first type that are in compliance with a first protocol ([0040] disclosing ARINC 664 a.k.a., Avionics Full-Duplex Switched Ethernet (AFDX)) and frames of a second type that are in compliance with a second protocol (maintenance traffic/Ethernet) which is different from the first protocol ([0046], disclosing “separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic”), with the frames of different types being transmitted in a segregated manner ([0049] disclosing network switch line replaceable units (LRUs) have separate Ethernet connections for the ARINC 664 regions and maintenance regions), the switch comprising: 
- a plurality of input ports, each input port being capable of receiving frames of each type originating from an equipment unit or from another switch (Fig. 1 and Fig. 3); 
- a plurality of output ports, each output port being capable of transmitting the frames of each type to an equipment unit or another switch (Fig. 1 and Fig. 3); 
- a first routing component (Fig. 3 ARINC Switch 311) capable of routing each frame of the first type in compliance with the first protocol between at least one input port and one output port associated with this component ([0057] ““ARINC 664 switch region 311 operates like any ARINC 664 switch.”; [0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual.”); 
- a second routing component (Fig. 3 Maintenance Switch 313) capable of routing each frame of the second type in compliance with the second protocol between at least one input port and one output port associated with this component ([0057] “Maintenance switch 313 operates like any Ethernet switch.”; “[0058] disclosing “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313 as fast as the physical layer allows.”); and 
- an allocation interface capable of associating each input port and each output port with the first routing component or with the second routing component, in accordance with a predetermined configuration (Fig. 1, [0051] disclosing “illustrates one example of a deterministic aircraft data network having an ARINC 664 switch and various sources and destinations”; [0057] disclosing "Maintenance switch 313 is configured to transmit and receive maintenance data over ports 335, 345, 355, and 365 associated with fiber channels 391, 393, 395, and 397 respectively. ARINC 664 switch 311 is configured to transmit any rate constrained data over ARINC 664 transmit ports 331, 341, 351, and 361 respectively. ARINC 664 switch 311 is configured to receive any rate constrained data over ARINC 664 receive ports 333, 343, 353, and 363. ARINC 664 switch region 311 operates like any ARINC 664 switch. Maintenance switch 313 operates like any Ethernet switch"; [0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual…Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313.”); and
- a port dedicated to maintenance and configured to receive (Fig. 3, [0057] disclosing “Maintenance switch 313 is configured to transmit and receive maintenance data over ports 335, 345, 355, and 365”),
- wherein the first protocol is a protocol of type Ethernet with predetermined routing and of type ARINC 664 ([0042] disclosing “ARINC 664 leverages inexpensive and ubiquitous Ethernet equipment to implement a deterministic network that provides highly reliable transmission within very specific time frames. Aircraft engine data, sensor data, control signals, etc., can be transmitted effectively at relatively low, but guaranteed rates.; ”[0057] disclosing “ARINC 664 switch region 311 operates like any ARINC 664 switch”).
Ramey does not expressly disclose the following; however, the predetermined configuration depending on a location of the switch within the aircraft is inherent in the art as evidenced by Porter ([0006] disclosing “The contents of each routing table and each switch in a network is dependent upon the topology of the network and must be changed if nodes are added, deleted, or logically rearranged.”).
Further, Russo in view of the inherent feature identified above suggests wherein the switch is configured so as to operate according to an operational mode of operation in which the predetermined configuration cannot be modified and according to the maintenance mode of operation in which the predetermined configuration can be modified (Russo: [0020] disclosing “components, such as the…LRUs 20, the components can be removably fixed to the aircraft for maintenance, diagnostics, or repair purposes, but statically fixed during, for example, flight.” (i.e. topology does not change during flight as such the predetermined configuration (e.g. routing table) does not change, wherein in maintenance mode, the routing tables need to be modified) - wherein the first protocol is a protocol of type ARINC 664 P7 ([0003] disclosing “ ARINC 664 part 7 (A664) defines how commercial off-the-shelf networking components will be used for Aircraft Data Networks that enables what were multiple federated system functions to be hosted on a common processor and to share a common interface and wiring to an avionics data network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ramey with the techniques of Russo because the teaching lies in Russo that use of AIRINC P7 enables what were multiple federated system functions to be hosted on a common processor and to share a common interface and wiring to an avionics data network ([0003]).
McCourt suggests a maintenance port configured to receive the predetermined configuration of the allocation interface for a maintenance mode (Fig. 1, Network administration server 300 and troubleshooting program 330 external to a network of routers, [0022] disclosing the troubleshooting program 330 updates the routing tables to substitute the "test" routing table for the pre-existing routing table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of the prior art with the invention of McCourt because the motivation can be found in McCourt for improving trouble-shooting of a failure in a communication system ([0004]-[0007]).

Regarding clam 3, Ramey discloses the switch according to claim 1, in which the predetermined configuration is determined according to the position of the switch (Fig. 1 switches 111 and 113, Fig. 3 show that the predetermined configuration of the connections of Fig. 3 depend upon where the switches are located in the topology of the network.).

Regarding clam 4, Ramey discloses the switch according to claim 1, in which each of the first routing component and the second routing component is in the form of a routing matrix ([0058] disclosing “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313…Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual).

Regarding clam 5, Ramey discloses the switch according to claim 1, in which each of the first protocol and of the second protocol is of the Ethernet type ([0046] disclosing "conventional ARINC 664 network switch...standard Ethernet layer 2 switch" and paragraph [0040] "ARINC 664 extends conventional Ethernet".).

Regarding clam 6, Ramey discloses the switch according to claim 5, defining a same physical layer for the first protocol and the second protocol, the allocation interface being capable of associating each input port and each output port with the first routing component or with the second routing component at the said physical layer ([0060] disclosing "ln particular embodiments, multiplexing is used to transmit rate constrained and non-rate constrained traffic over the same fiber connections 391, 393, 395, and 397. According to particular embodiments wave division multiplexing over fiber optics is used such that each LRU would only have one switch connection but the traffic for the ARINC 664 and maintenance regions are on separate wavelengths such that they do not interferes ".).

Regarding clam 9, Ramey discloses the switch according to claim 7, in which the first routing component is capable of differentiating the data frames conforming to the ARINC 664 P7 type protocol and the data frames conforming to the Ethernet type protocol with predetermined routing, and of processing each data frame in compliance with the corresponding protocol, each data frame conforming to the ARINC 664 P7 type protocol being processed on a prioritized basis in relation to each data frame conforming to the Ethernet type protocol with predetermined routing ([0046] disclosing "separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic"; [0041] disclosing "Rate constrained data received at an ARINC 664 switch conventionally may have one or more preconfigured priorities"; [0056] disclosing "Rate constrained data 209 is transmitted before nonrate constrained data 205. Ali non-rate constrained data is transmitted only when rate constrained data has already been cleared tram switch 211 ".).

Regarding clam 10, Ramey discloses the switch according to claim 1, in addition comprising at least one input or output port associated directly with the first routing component or with the second routing component in a fixed manner, without needing the intervention of the allocation interface ([0064] disclosing “According to various embodiments, physical connections can be accomplished by having separate physical Ethernet links through copper connections”).

Regarding clam 11, Ramey discloses an avionics communication system comprising: 
- a plurality of switches connected to each other in order to form a data network; - a plurality of equipment units, each equipment unit being a transmitter and/or receiver of digital data and being connected to at least one switch (Fig. 1, [0051]-[0053); the digital data being present in the form of frames of the first type that are in compliance with a first protocol ([0040] disclosing ARINC 664 a.k.a., Avionics Full-Duplex Switched Ethernet (AFDX)) and frames of the second type that are in compliance with a second protocol ([0046], disclosing “separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic”), the frames of different types being transmitted in a segregated manner  ([0049] disclosing network switch line replaceable units (LRUs) have separate Ethernet connections for the ARINC 664 regions and maintenance regions); wherein at least one of the switches conforms to claim 1 (Fig. 3, multiple region switch).

Regarding claim 12, Ramey and Smith further suggest the switch of claim 1, wherein the predetermined configuration of the allocation interface is indicated in a table having identifiers associating each input port and each output port with the first routing component or with the second routing component (Ramey: Fig. 1 and Fig. 6 Topology and ports associated with first or second routign component; Smith: Fig. 7, [0048]-[0050] disclosing a predetermined configuration (forwarding table) having identifiers associating each input port and each output port with the switch).

Regarding clam 13, Ramey discloses a switch (Fig. 3 Multiple region switch 301) for an avionics communication system (Fig. 7) that transmits digital data in the form of frames of a first type that are in compliance with a first protocol ([0040] disclosing ARINC 664 a.k.a., Avionics Full-Duplex Switched Ethernet (AFDX)) and frames of a second type that are in compliance with a second protocol (maintenance traffic/Ethernet) which is different from the first protocol ([0046], disclosing “separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic”), with the frames of different types being transmitted in a segregated manner ([0049] disclosing network switch line replaceable units (LRUs) have separate Ethernet connections for the ARINC 664 regions and maintenance regions), the switch comprising: 
- a plurality of input ports, each input port being capable of receiving frames of each type originating from an equipment unit or from another switch (Fig. 1 and Fig. 3); 
- a plurality of output ports, each output port being capable of transmitting the frames of each type to an equipment unit or another switch (Fig. 1 and Fig. 3); 
- a first routing component (Fig. 3 ARINC Switch 311) capable of routing each frame of the first type in compliance with the first protocol between at least one input port and one output port associated with this component ([0057] ““ARINC 664 switch region 311 operates like any ARINC 664 switch.”; [0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual.”); 
- a second routing component (Fig. 3 Maintenance Switch 313) capable of routing each frame of the second type in compliance with the second protocol between at least one input port and one output port associated with this component ([0057] “Maintenance switch 313 operates like any Ethernet switch.”; “[0058] disclosing “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313 as fast as the physical layer allows.”); and 
- an allocation interface capable of associating each input port and each output port with the first routing component or with the second routing component, in accordance with a predetermined configuration (Fig. 1, [0051] disclosing “illustrates one example of a deterministic aircraft data network having an ARINC 664 switch and various sources and destinations”; [0057] disclosing "Maintenance switch 313 is configured to transmit and receive maintenance data over ports 335, 345, 355, and 365 associated with fiber channels 391, 393, 395, and 397 respectively. ARINC 664 switch 311 is configured to transmit any rate constrained data over ARINC 664 transmit ports 331, 341, 351, and 361 respectively. ARINC 664 switch 311 is configured to receive any rate constrained data over ARINC 664 receive ports 333, 343, 353, and 363. ARINC 664 switch region 311 operates like any ARINC 664 switch. Maintenance switch 313 operates like any Ethernet switch"; [0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual…Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313.”); and
- a port dedicated to maintenance and configured to receive (Fig. 3, [0057] disclosing “Maintenance switch 313 is configured to transmit and receive maintenance data over ports 335, 345, 355, and 365”).
Ramey does not expressly disclose the following; however, the predetermined configuration depending on a location of the switch within the aircraft is inherent in the art as evidenced by Porter ([0006] disclosing “The contents of each routing table and each switch in a network is dependent upon the topology of the network and must be changed if nodes are added, deleted, or logically rearranged.”).
Further, Russo in view of the inherent feature identified above suggests wherein the switch is configured so as to operate according to an operational mode of operation in which the predetermined configuration cannot be modified and according to the maintenance mode of operation in which the predetermined configuration can be modified (Russo: [0020] disclosing “components, such as the…LRUs 20, the components can be removably fixed to the aircraft for maintenance, diagnostics, or repair purposes, but statically fixed during, for example, flight.” (i.e. topology does not change during flight as such the predetermined configuration (e.g. routing table) does not change, wherein in maintenance mode, the routing tables need to be modified) - wherein the first protocol is a protocol of type ARINC 664 P7 ([0003] disclosing “ ARINC 664 part 7 (A664) defines how commercial off-the-shelf networking components will be used for Aircraft Data Networks that enables what were multiple federated system functions to be hosted on a common processor and to share a common interface and wiring to an avionics data network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ramey with the techniques of Russo because the teaching lies in Russo that use of AIRINC P7 enables what were multiple federated system functions to be hosted on a common processor and to share a common interface and wiring to an avionics data network ([0003]).
McCourt suggests a maintenance port configured to receive, from an external system that is independent of the avionics communication system, the predetermined configuration of the allocation interface for a maintenance mode, defined by the external system (Fig. 1, Network administration server 300 and troubleshooting program 330 external to a network of routers, [0022] disclosing the troubleshooting program 330 updates the routing tables to substitute the "test" routing table for the pre-existing routing table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of the prior art with the invention of McCourt because the motivation can be found in McCourt for improving trouble-shooting of a failure in a communication system ([0004]-[0007]).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have not effectively addressed the lack of clarity of the claims. Applicant has ignored examiner’s analysis and attempts to define the scope of the switch in claim 13 with features that are not limiting to the structure of the switch as identified above in the claim rejections under 35 U.S.C. § 112.
Further, as discussed above in said claim rejections, the feature highlighted in applicant’s remarks (see remarks filed 05 October 2022 with respect to claim rejections under 35 35 U.S.C. § 112) lack clarity.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 3-6 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, it is noted that examiner has not been persuaded by applicant’s arguments as they relate to the "principle of operation" or "primary purpose" of the Smith reference. Applicant has not established what the "principle of operation" or "primary purpose" of the Smith reference is, let alone shown that the modified reference is unsuited for such a principle of operation. According to Applicant, "Substituting the determination system of Ramey, Russo, and Smith with the determination system of McCourt would change the principle of operation of the combined system of Ramey, Russo, and Smith because the McCourt determination system is an external system that is incompatible with internal determination system of Smith." (See remarks filed 05 October 2022 at pg. 8). This argument is unpersuasive because Applicant fails to provide any evidence in support of the conclusion that the determination system of McCourt is incompatible with internal determination system of Smith." McCourt teaches a maintenance mode that substitutes a test routing table for a pre-existing routing table. Moreover, merely because a prior art reference teaches something, does not elevate that teaching to a principle of operation. For this reason, combining two prior art references that "differ" will not necessarily affect any "principle of operation." In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012). Thus, even though there may be a difference between the test routing tables of McCourt and the routing tables of Smith, Applicant has not persuaded examiner that any principle of operation would be changed by their combination.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2015/0326441 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461